DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        JOSHUA B. HENKEL,
                            Appellant,

                                   v.

       REEMPLOYMENT ASSISTANCE APPEALS COMMISSION
                 and ECLIPSE MARINE LLC,
                         Appellees.

                             No. 4D21-1964

                         [December 30, 2021]

  Appeal from the State of Florida, Reemployment Assistance Appeals
Commission; L.T. Case No. RAAC 21-00734.

  Joshua B. Henkel, Vero Beach, pro se.

  Katie E. Sabo, Tallahassee, for appellee Reemployment Assistance
Appeals Commission.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.